Evans, J.,
This matter appears
before the court on the petition of libellant to discontinue the divorce action brought to the above number and term, and also on a motion to strike off an answer and counterclaim filed by respondent.
The ground for divorce, as alleged in the libel, is indignities to the person, with no details which, in our opinion, constitute any reflection on the character of respondent. The fact that libellant has sought to withdraw the complaint rather indicates the conclusion that he is unable to sustain an action for divorce on the ground set forth. Inasmuch as it is the policy of the courts to promote the continuance of the marriage relationship and the withdrawal or settlement of controversies, we feel that permission to discontinue the action should be. granted.
In respondent’s counterclaim there are allegations of damage because of the divorce proceeding and a claim is made therefor which we consider to be no part of this lawsuit. We have been unable to find, nor have there been cited to us by counsel for respondent, any authorities from which we can conclude that an action for willful and malicious harm can be raised and disposed of in a suit for divorce.
And now, to wit, February 1,1943, the prayer of the petition to discontinue the above action is granted and the motion to strike off the answer and counterclaim is made absolute.